DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf and US Pat No 6,932,192 to Blythe et al (Blythe).

    PNG
    media_image1.png
    689
    1620
    media_image1.png
    Greyscale

Richmond discloses a supplemental door lock (1) that comprises a door-mounted component and a floor mounted component.

The floor-mounted component is mounted on a floor in alignment with the door-mounted component when the door is in a closed position. The floor-mounted component including a floor plate (12) configured to attach to the floor and a slot (11) configured to retain the locking member when the hinge pin is in the locked position. 
The hinge plate further includes a support arm (17, 18) extending outward therefrom to form a second vertical slot in which the locking blade is retained when the hinge pin is in the unlocked position.

First, Richmond fails to disclose that the lower bridge comprises a V-shaped groove terminating into a vertical slot. 

    PNG
    media_image2.png
    561
    487
    media_image2.png
    Greyscale

As seen above, Richmond discloses that between the bridges, there is an open space and an angular surface that continues with a straight surface, so that the locking blade when moved from the unlocked to the locked position, will slide along the angular surface and then move downwardly along the straight surface. However, the shape described can allow the locking blade to rotate away from alignment with the slot in the floor.

    PNG
    media_image3.png
    470
    945
    media_image3.png
    Greyscale

Blythe teaches that it is well known in the art to provide a plate (10, 31 and 32) that defines angular surfaces (47) defining a V-shape and terminating into a vertical slot (42), to accommodate and guide a post (62) into a locking position.

    PNG
    media_image4.png
    482
    502
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lower bridge of the hinge plate described by Richmond with angular surfaces that defines V-shaped groove that terminates into a vertical slot, as taught by Blythe, in order to accommodate, guide and stop further movement of a locking post.

Second, Richmond fails to disclose that the locking member is a locking post. Richmond discloses a blade shape.

    PNG
    media_image5.png
    776
    706
    media_image5.png
    Greyscale

Bittorf teaches that it is well known in the art to provide a locking member as a locking post (2).

Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. 

Claims 3, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf, US Pat No 6,932,192 to Blythe et al (Blythe) and further in view of US Pat No 5,490,304 to Winner et al (Winner).
Richmond, as modified by Blythe and Bittorf, fails to disclose that the cross-sectional shape of the locking post is a hexagonal shape. The combination shows a cylindrical post shape.
Winner teaches that it is well known in the art to provide a supplemental door lock that comprises a locking post (31) that has a cross sectional cylindrical shape or that it can have a hexagonal cross sectional shape (Col 5 Line 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the locking post described by Richmond, as modified by Blythe and Bittorf, having a cross sectional shape as a hexagonal, as taught by Winner, since it would be considered as a design consideration within the art to substitute a cylindrical cross sectional shape to a hexagonal cross sectional shape.
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf, US Pat No 6,932,192 to Blythe et al (Blythe) and further in view of US Pat No 8,210,504 to Skornickel.
Richmond, as modified by Blythe and Bittorf, fails to disclose that the door-mounting plate further includes a foot extending outward from a lower edge of the door-mounting plate to prevent the hinge pin from extending into a gap between the door and the floor.

    PNG
    media_image6.png
    515
    661
    media_image6.png
    Greyscale

Skornickel teaches that it is well known in the art to provide a mounting plate (10b) with a foot (21) extending outward from a lower edge configured to support a member away from a surface (floor). 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf, US Pat No 6,932,192 to Blythe et al (Blythe) and further in view of US Pat No 8,177,267 to Kuehn.
Richmond, as modified by Blythe and Bittorf, fails to disclose that the door-mounting plate further includes a label indicating a status of the supplemental door lock that is visible when the hinge pin is in the locked position.
Kuehn teaches that it is well known in the art to provide a label to indicate the status of a door lock (Col. 5 Lines 30-41, figs 8J and 8K).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mounting plate described by Richmond, as modified by Blythe and Bittorf, with a label, as taught by Kuehn, in order to indicate the status of the lock.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf, US Pat No 6,932,192 to Blythe et al (Blythe), US Pat No 5,490,304 to Winner et al (Winner) and further in view of US Pat No 8,210,504 to Skornickel.

Skornickel teaches that it is well known in the art to provide a mounting plate (10b) with a foot (21) extending outward from a lower edge configured to support a member away from a surface (floor). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mounting plate described by Richmond, as modified by Blythe, Winner and Bittorf, with a foot, as taught by Skornickle, in order to support the plate away from the floor.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,214,948 to Richmond in view of US Pat No 1,723,007 to Bittorf, US Pat No 6,932,192 to Blythe et al (Blythe), US Pat No 5,490,304 to Winner et al (Winner) and further in view of US Pat No 8,177,267 to Kuehn.
Richmond, as modified by Blythe, Winner and Bittorf, fails to disclose that the door-mounting plate further includes a label indicating a status of the supplemental door lock that is visible when the hinge pin is in the locked position.
Kuehn teaches that it is well known in the art to provide a label to indicate the status of a door lock (Col. 5 Lines 30-41, figs 8J and 8K).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mounting plate described by Richmond, as modified by Blythe, Winner and Bittorf, with a label, as taught by Kuehn, in order to indicate the status of the lock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 9, 2021